 20-01188-jlg Doc 1-16 Filed 06/20/20
        Case 1:19-cv-09365-AKH  DocumentEntered 06/20/20
                                           8 Filed       21:15:49
                                                   10/22/19  Page 1 Doc8
                                                                    of 2 Notice
                                   Pg 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In the Matter of the Petition of DALIA
 GENGER, as Trustee of the Orly Genger 1993              SDNY Case No. 19-cv-9365 (UA)
 Trust Established on Dec.13, 1993 by Arie
 Genger, grantor.
 ________________________________________

 Dalia Genger, trustee of The Orly Genger 1993
 Trust,
        Petitioner,                                      N.Y. Cty. Surrogate’s Court File
                                                         No.: 2008-0017/E
                - against -
 Orly Genger, Arie Genger, Glenclova Investment
 Company, TR Investors, LLC, New TR Equtiy I,
 LLC, New TR Equity II, LLC, Trans-Resources,
 Inc., Arnold Broser, David Broser, John Does 1-
 20, and Jane Does 1-20,
        Respondents.

                              STATEMENT UPON REMOVAL

              Pursuant to Rule 9027(e)(3), The Orly Genger 1993 Trust does not consent to

entry of final orders or judgment by a United States Bankruptcy Judge.

              The Orly Genger 1993 Trust will file a motion to remand this matter to

Surrogate’s Court and will oppose any motion to transfer to the Western District of Texas.


Dated: October 22, 2019                             Respectfully submitted,
       New York, NY
                                                    POLLOCK COHEN LLP

                                                    By: /s/ Adam Pollock
                                                        Adam Pollock
                                                    60 Broad St., 24th Fl.
                                                    New York, NY 10004
                                                    (212) 337-5361
                                                    Adam@PollockCohen.com
                                                    Attorneys for The Orly Genger 1993 Trust,
                                                    through Michael Oldner, Trustee




                                                                                                1
 20-01188-jlg Doc 1-16 Filed 06/20/20
        Case 1:19-cv-09365-AKH  DocumentEntered 06/20/20
                                           8 Filed       21:15:49
                                                   10/22/19  Page 2 Doc8
                                                                    of 2 Notice
                                   Pg 2 of 2



To (via USPS First Class Mail):

       Andrew R. Kurland, Esq.
       Michael Paul Bowen, Esq.
       Kasowitz Benson Torres LLP
       1633 Broadway
       New York, NY 10019
       Counsel to the Bankruptcy Trustee
       John Dellaportas, Esq.
       Emmet Marvin & Martin LLP
       120 Broadway, 32nd Floor
       New York, NY 10271
       Counsel to Sagi Genger 1993 Trust & Sagi Genger
       Steven Riker, Esq.
       Law Office of Steven Riker
       One Grand Central Place, 46th Floor
       New York, NY 10165
       Guardian Ad Litem
       Chris Gartman, Esq.
       Hughes Hubbard & Reed LLP
       One Battery Park Plaza, 16th Floor
       New York, NY 10004
       Counsel to Arnold Broser and David Broser
       Natalie Bedoya McGinn, Esq.
       Gerald Greenberg, Esq.
       Gelber Schachter & Greenberg, P.A.
       1221 Brickell Avenue, Suite 2010
       Miami, FL 33131
       Counsel to Arie Genger
       John Boyle, Esq.
       Skadden, Arps, Slate, Meagher & Flom LLP
       4 Times Square
       New York, NY 10036
       Counsel to Glenclova Investment Company, TR Investors, LLC,
       New TR Equtiy I, LLC, New TR Equity II, LLC, Trans-Resources, Inc.




                                                                                  2
